


Exhibit 10.3


EMPLOYMENT AGREEMENT




This Employment Agreement (“Agreement”) is made and entered into by and between
Calumet GP, LLC, (the “Company”) and Timothy R. Barnhart (“Executive”) effective
as of May 7, 2014 (the “Effective Date”).


WHEREAS, Executive is currently employed by the Company, which serves as the
general partner of Calumet Specialty Products Partners, L.P., a Delaware limited
partnership (the “MLP”); and
WHEREAS, the Company desires to continue to employ Executive on the terms and
conditions, and for the consideration, hereinafter set forth and Executive
desires to continue to be employed on such terms and conditions and for such
consideration.
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive hereby agree as follows:
1.Employment and Term.
(a)    During the Employment Period (as defined below), the Company shall employ
Executive, and Executive shall serve, as Senior Vice President – Operations of
the Company and in such other position or positions as may be assigned by the
Company from time to time.
(b)    The initial term of this Agreement shall be for the period beginning on
the Effective Date and ending on the third anniversary of the Effective Date
(the “Initial Term”). On the first anniversary of the Effective Date and on each
subsequent anniversary thereafter, this Agreement shall automatically renew and
extend for a period of 12 months (each such 12-month period being a “Renewal
Term”) unless written notice of non-renewal is delivered by either party to the
other not less than 180 days prior to such anniversary. Notwithstanding any
other provision of this Agreement, Executive’s employment pursuant to this
Agreement may be terminated at any time in accordance with Section 6. The period
from the Effective Date through the expiration of this Agreement or, if sooner,
the termination of Executive’s employment pursuant to this Agreement, regardless
of the time or reason for such termination, shall be referred to herein as the
“Employment Period.”
2.    Duties and Responsibilities of Executive.
(a)    During the Employment Period, Executive shall devote Executive’s full
business time, attention and best efforts to the business of the Company and, as
applicable, its Affiliates (the Company and its Affiliates are collectively
referred to herein as the “Company Group”), as may be requested by the Company
from time to time. Executive’s duties will include those normally incidental to
the position(s) identified in Section 1(a), as well as such additional duties as
may be assigned to Executive by the Company from time to time, which duties may
include providing services to other members of the Company Group in addition to
the Company. Executive may, without violating this Agreement, (i) as a passive
investment, own publicly traded securities in such form or manner as will not
require any services by Executive in the operation of the entities in which such
securities are owned; (ii) engage in charitable and civic activities; or (iii)
with the prior written consent of the Board of Directors of the Company
(the “Board”), engage in other personal and passive investment activities, in
each case, so long as such interests or activities do not interfere with
Executive’s ability to fulfill Executive’s duties and responsibilities under
this Agreement and are not inconsistent with Executive’s obligations to the
Company Group or competitive with the business of the Company Group.
(b)    Executive acknowledges and agrees that Executive owes the Company Group
fiduciary duties, including duties of loyalty and disclosure, and that the
obligations described in this Agreement are in addition to, and not in lieu of,
the obligations Executive owes the Company Group under common law.










--------------------------------------------------------------------------------




3.    Compensation.
(a)    Base Salary. During the Employment Period, the Company shall pay to
Executive an annualized base salary of not less than $309,000 (the “Base
Salary”), which amount may be increased (but not decreased) from time to time at
the sole discretion of the Board (or a committee thereof). Executive’s Base
Salary shall be paid in substantially equal installments in accordance with
Company’s policy regarding payment of compensation to similarly situated
executives as may exist from time to time, but no less frequently than monthly.
(b)    Annual Incentive Arrangements. For the 2014 calendar year and each
subsequent calendar year that Executive is employed hereunder (each, a “Bonus
Year”), Executive shall be eligible to receive an annual incentive award
(“Annual Incentive Award”) under the applicable incentive or bonus compensation
plan of the Company that is applicable to similarly situated executives of the
Company (the “Annual Incentive Plan”) based on an annual target incentive
opportunity determined by the Board (or a committee thereof), which annual
target incentive opportunity may be adjusted from time to time by the Board (or
a committee thereof) in its sole discretion (the most recently established
target incentive opportunity referred to herein as the “Target Bonus”). Each
Annual Incentive Award, if any, will be paid as soon as administratively
practicable after the Board (or a committee thereof) certifies whether the
applicable performance targets for the applicable Bonus Year have been achieved,
but in no event later than the 15th day of the third month following the end of
such Bonus Year. Notwithstanding anything in this Section 3(b) to the contrary,
but subject to the provisions of Section 6, Executive shall be entitled to
receive payment of an Annual Incentive Award for a Bonus Year, if any, only if
Executive is employed by the Company on the date such Annual Incentive Award is
paid.
(c)    Long-Term Incentive Arrangements. During the Employment Period, Executive
shall be eligible to participate in the equity compensation arrangement or plan
offered by the Company to similarly situated executives of the Company (the
“LTIP”) on such terms and conditions as the Board (or a committee thereof) shall
determine from time to time. All awards granted to Executive under the LTIP, if
any, shall be subject to and governed by the terms and provisions of the LTIP as
in effect from time to time and the award agreements evidencing such awards.
Nothing herein shall be construed to give Executive any rights to any amount or
type of grant or award except as provided in such award or grant to Executive
provided in writing and authorized by the Board (or a committee thereof).
(d)    Total Compensation Opportunity. The compensation opportunities set forth
in Section 3(a), (b) and (c) are intended to be competitive with compensation
offered by the Company’s peers and such compensation will be reassessed by the
Board (or a committee thereof) at least annually to determine overall
competitiveness relative to the market and to make such adjustments, subject to
the first sentence of Section 3(a), as the Board, in its sole discretion,
determines to be appropriate with respect to any one or more components of
Executive’s total compensation.
4.    Business Expenses. The Company agrees to reimburse Executive for
Executive’s reasonable, out-of-pocket business-related expenses actually
incurred in the performance of Executive’s duties under this Agreement so long
as Executive timely submits all documentation for such reimbursement, as
required by Company policy in effect from time to time. Any such reimbursement
of expenses shall be made by the Company upon or as soon as practicable
following receipt of such documentation (but in any event not later than the
close of Executive’s taxable year following the taxable year in which the
expense is incurred by Executive). In no event shall any reimbursement be made
to Executive for such expenses incurred after the date of the termination of
Executive’s employment with the Company.
5.    Benefits; Automobile.
(a)    Executive shall be eligible to participate in the same benefit plans and
programs in which other similarly situated Company executives are eligible to
participate, subject to the terms and conditions of the applicable plans and
programs in effect from time to time. The Company shall not, however, by reason
of this Section 5, be obligated to institute, maintain, or refrain from
changing, amending, or discontinuing, any such plan or policy, so long as such
changes are similarly applicable to similarly situated Company employees
generally.

2



--------------------------------------------------------------------------------




(b)    During the Employment Period, the Company shall provide Executive with
the use of an automobile, for personal and business use (including vehicle
property damage and liability insurance in appropriate amounts), of generally
the same quality and on the same terms and conditions as the automobile provided
to Executive as of the Effective Date.
6.    Termination of Employment.
(a)    Company’s Right to Terminate Executive’s Employment. Notwithstanding the
provisions of Section 1(b), Executive’s employment by the Company shall
automatically terminate upon the death of Executive, and the Company shall have
the right to terminate Executive’s employment under this Agreement at any time
for any of the following reasons:
(i)    upon Executive being unable to perform, with reasonable accommodation,
the essential functions of Executive’s position under this Agreement by reason
of any medically determinable physical or mental impairment or other incapacity
that can be reasonably expected to result in death or can be reasonably expected
to last for a period in excess of 180 days, whether or not consecutive
(Executive’s “Disability”);
(ii)    for “Cause,” which shall mean: (A) Executive’s material breach of this
Agreement or any other compensatory agreement (including any equity or
incentive-based compensation agreement) with any member of the Company Group or
any Affiliate thereof, including Executive’s material breach of any
representation, warranty or covenant made under this Agreement, or Executive’s
material breach of any policy, code of conduct or code of ethics established by
a member of the Company Group and applicable to Executive; (B) Executive’s
commission of an act of fraud, theft or embezzlement, in each case having the
effect of materially injuring the Company’s business or interests; (C)
Executive’s commission of an act of gross negligence, willful misconduct or
breach of fiduciary duty; (D) the conviction of Executive, or a plea of nolo
contendere by Executive, to any felony (or state law equivalent) or any crime
involving moral turpitude; or (E) Executive’s willful failure or refusal (other
than due to Executive’s Disability) to perform Executive’s obligations pursuant
to this Agreement or to follow any lawful directive from the Company, as
determined by the Board; provided, however, that if Executive’s actions or
omissions as set forth in this Section 6(a)(ii) are of such a nature that they
may be cured, such actions or omissions must remain uncured 30 days after the
Company or the Board has provided Executive written notice of the obligation to
cure such actions or omissions; or
(iii)    for any other reason whatsoever or for no reason at all, in the sole
discretion of the Company.
(b)    Executive’s Right to Terminate. Notwithstanding the provisions of
Section 1(b), Executive shall have the right to terminate Executive’s employment
hereunder for any of the following reasons:
(i)    for “Good Reason,” which for purposes of this Agreement shall mean within
60 days of, and in connection with or based upon, without Executive’s prior
consent, a (A) material diminution in Executive’s total compensation opportunity
relative to Executive’s total compensation opportunity in effect on the
Effective Date; (B) material breach by the Company of any of its covenants or
obligations under this Agreement; (C) material reduction in Executive’s
authority, duties or responsibilities or reporting relationship; (D) the
involuntary relocation of the geographic location of Executive’s principal place
of employment by more than 30 miles from the location of Executive’s principal
place of employment as of the Effective Date; and (E) following a Change in
Control (as defined below), the Company’s failure to obtain an agreement from
any successor to the Company to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no succession had taken place, except where such assumption occurs by
operation of law; provided, however, that notwithstanding the foregoing
provisions of this Section 6(b) or any other provision of this Agreement to the
contrary, any assertion by Executive of a termination for Good Reason shall not
be effective unless all of the following conditions are satisfied: (1) the
condition described in Section 6(b)(i)(A), (B), (C), (D) or (E) giving rise to
Executive’s termination of employment must have arisen without Executive’s
consent; (2) Executive must provide written notice to the Board of the existence
of such condition(s) within 30 days of the initial existence of such
condition(s); (3) the condition(s) specified in such notice must remain
uncorrected for 30 days following the Board’s receipt of such written

3



--------------------------------------------------------------------------------




notice; and (4) the date of Executive’s termination of employment must occur
within 60 days after the initial existence of the condition(s) specified in such
notice; or
(ii)    at any time for any other reason whatsoever or for no reason at all.
(c)    Change in Control. As used herein, a “Change in Control” means, and shall
be deemed to have occurred upon, one or more of the following events: (i) any
“person” or “group”, within the meaning of those terms as used in Sections 13(d)
and 14(d)(2) of the Securities Exchange Act of 1934, as amended, other than the
Company or its Affiliates, or Fred M. Fehsenfeld, Jr. or F. William Grube or
their respective immediate families or Affiliates, becomes the beneficial owner,
by way of merger, consolidation, recapitalization, reorganization or otherwise,
of 50% or more of the voting power of the outstanding equity interests of the
MLP or the Company; (ii) a person or entity other than the Company or an
Affiliate of the Company becomes the general partner of the MLP; or (iii) the
sale or other disposition, including by liquidation or dissolution, of all or
substantially all of the assets of the Company or the MLP in one or more
transactions to any person other than an Affiliate of the Company or the MLP.
(d)    Effect of Termination.
(i)    Termination by the Company for Cause, by Executive without Good Reason or
Due to Expiration of the Employment Period. If Executive’s employment hereunder
shall terminate at the expiration of the Employment Period for any reason
described in Section 6(a)(ii) or pursuant to Executive’s resignation without
Good Reason pursuant to Section 6(b)(ii), then (A) all compensation and all
benefits to Executive hereunder shall terminate contemporaneously with such
termination of employment, except that Executive shall be entitled to (1)
payment of all accrued and unpaid Base Salary through the date of such
termination of Executive’s employment (the “Termination Date”), which payment
shall be paid as soon as administratively practicable following the Termination
Date and in all events no later than the immediately succeeding pay date (or
earlier, if required by applicable law), (2) reimbursement for all incurred but
unreimbursed expenses for which Executive is entitled to reimbursement in
accordance with Section 4, and (3) benefits to which Executive is entitled under
the terms of any applicable benefit plan or program (collectively, the “Accrued
Obligations”); and (B) all outstanding unvested LTIP awards granted to Executive
prior to the Termination Date (and all rights arising from such awards and from
being a holder thereof) shall immediately be forfeited without consideration as
of the Termination Date.
(ii)    Termination by the Company without Cause or by Executive for Good
Reason. If Executive’s employment is terminated by the Company without Cause
pursuant to Section 6(a)(ii), or is terminated by Executive for Good Reason
pursuant to Section 6(b)(i), then all compensation and all benefits to Executive
hereunder shall terminate contemporaneously with such termination of employment,
except that (x) Executive shall be entitled to receive the Accrued Obligations
and (y) if Executive (1) executes on or before the Release Expiration Date (as
defined below), and does not revoke within the time provided by the Company to
do so, a release of all claims in a form acceptable to the Company (which shall
be substantially in the form of release attached hereto as Exhibit A) (the
“Release”); and (2) abides by Executive’s continuing obligations under Sections
8, 9 and 10, then:
(A)    The Company shall pay to Executive a single lump sum cash payment (the
“Severance Payment”) on the Company’s first regularly scheduled pay date that is
on or after the 60th day following the Termination Date an amount equal to (x)
if such termination occurs at any time other than within the Change in Control
Period (as defined below), 150% of the sum of Executive’s Base Salary and Target
Bonus, in each case, as in effect as of the Termination Date and (y) if such
termination occurs within 24 months following a Change in Control (the “Change
in Control Period”), 300% of the sum of Executive’s Base Salary and Target
Bonus, in each case, as in effect as of the Termination Date;
(B)    Except as otherwise provided in this Section 6(d)(ii)(B), all outstanding
unvested LTIP awards granted to Executive prior to the Termination Date shall
immediately become fully vested as of the Termination Date; provided, however,
that if any such LTIP awards are subject to a performance requirement (other
than continued service by Executive) that has not been satisfied and certified
by the Board (or a committee thereof) as of the Termination Date, then only a
pro rata portion of such LTIP awards shall become fully vested upon satisfaction
of such performance requirement (other than continued service by

4



--------------------------------------------------------------------------------




Executive) and certification thereof by the Board (or a committee thereof),
which pro rata portion shall be (i) equal to a fraction, the numerator of which
is the number of days during the applicable performance period immediately prior
to the Termination Date and the denominator of which is the total number of days
during such performance period and (ii) vested and paid no later than the 15th
day of the third calendar month following the last day of the applicable
performance period;
(C)    Executive will be entitled to receive a pro rata portion of the Annual
Incentive Award for the Bonus Year in which the Termination Date occurs, which
shall be paid upon satisfaction of the Company performance goals (other than
continued service by Executive) for the applicable Bonus Year and certification
thereof by the Board (or a committee thereof), which pro rata portion shall be
(i) equal to a fraction, the numerator of which is the number of days during the
applicable Bonus Year immediately prior to the Termination Date and the
denominator of which is the total number of days during such performance period
and (ii) paid no later than the 15th day of the third calendar month following
the last day of the applicable Bonus Year;
(D)    If Executive timely and properly elects continuation coverage under the
Company’s group health plans pursuant to the Consolidated Omnibus Reconciliation
Act of 1985, as amended (“COBRA”), then:
(1)    the Company shall reimburse Executive for the difference between the
monthly amount Executive pays to effect and continue such coverage for himself
and his spouse and eligible dependents, if any (the “Monthly Premium Payment”)
and the monthly employee contribution amount that active similarly situated
employees of the Company pay for the same or similar coverage under such group
health plans (such difference, the “Monthly Reimbursement Amount”). Each such
reimbursement payment shall be paid to Executive on the Company’s first
regularly scheduled pay date in the month immediately following the month in
which Executive timely remits the Monthly Premium Payment. Executive shall be
eligible to receive such reimbursement payments until the earlier of: (x) the
date Executive is no longer eligible to receive COBRA continuation coverage; and
(y) the date on which Executive becomes eligible to receive coverage under a
group health plan sponsored by another employer (and any such eligibility shall
be promptly reported to the Company by Executive); provided, however, that
Executive acknowledges and agrees that (i) the election of COBRA continuation
coverage and the payment of any premiums due with respect to such COBRA
continuation coverage will remain Executive’s sole responsibility, and the
Company will assume no obligation for payment of any such premiums relating to
such COBRA continuation coverage, (ii) in no event shall the Company be required
to pay a Monthly Reimbursement Amount if such payment could reasonably be
expected to subject the Company to sanctions imposed pursuant to section 2716 of
the Patient Protection and Affordable Care Act of 2010 and the related
regulations and guidance promulgated thereunder (collectively, the “PPACA”) and
(iii) if payment of a Monthly Reimbursement Amount cannot be provided to
Executive without subjecting the Company to sanctions imposed pursuant to
section 2716 of the PPACA, then the Company shall pay Executive a lump sum cash
payment equal to the value of such continuation coverage; and
(2)    On and after the date Executive is no longer eligible to receive COBRA
continuation coverage (the “COBRA End Date”), if Executive has not become
eligible to receive coverage under a group health plan sponsored by another
employer during the period beginning on the Termination Date and ending on the
COBRA End Date, then the Company shall pay to Executive a lump sum cash payment
on the Company’s first regularly scheduled pay date following the COBRA End Date
equal to the product of (x) the Monthly Reimbursement Amount and (y) (A) if such
termination does not occur within the Change in Control Period, six and (B) if
such termination occurs within the Change in Control Period, 18;
(E)    For the 12-month period beginning on the Termination Date, or until
Executive begins other full-time employment with a new employer, whichever
occurs first, Executive shall

5



--------------------------------------------------------------------------------




be entitled to receive outplacement services that are directly related to the
termination of Executive’s employment and are provided by a nationally prominent
executive outplacement services firm, selected by mutual agreement of Executive
and the Company and paid by the Company; provided, however, that the total
amount of the expenses paid by the Company pursuant to this Section 6(d)(ii)(E)
shall not exceed $50,000, and all amounts paid under this Section 6(d)(ii)(E)
shall be paid by the last day of the second calendar year following the calendar
year in which the Termination Date occurs; and
(F)    If Executive notifies the Company in writing within 10 business days
following the Termination Date that Executive desires for the title of the
automobile provided to Executive pursuant to Section 5(b) to be transferred to
Executive, then the Company shall, as soon as reasonably practicable after its
receipt of such notice from Executive, take all necessary actions to transfer
the title of such automobile to Executive’s name; provided, however, that
Executive acknowledges that if Executive elects for such title to be
transferred, the Company will treat the value of such automobile on the date of
such title transfer as imputed income to Executive and take all necessary
actions to satisfy its tax withholding obligations with respect to such income,
including withholding all applicable federal, state, local, payroll and other
taxes required to be withheld with respect to such income from Executive’s cash
Severance Payment.
(iii)    Termination as a result of Executive’s death or Disability. If
Executive’s employment is terminated by Executive’s death or Disability pursuant
to Section 6(a)(i), the Company shall (A) pay to Executive or Executive’s
beneficiaries, as applicable, all Accrued Obligations, (B) except as otherwise
provided in this Section 6(d)(iii), all outstanding unvested LTIP awards granted
to Executive prior to the Termination Date shall immediately become fully vested
as of the Termination Date; provided, however, that if any such LTIP awards are
subject to a performance requirement (other than continued service by Executive)
that has not been satisfied and certified by the Board (or a committee thereof)
prior to the Termination Date, then only a pro rata portion of such LTIP awards
shall become fully vested upon satisfaction of such performance requirement
(other than continued service by Executive) and certification thereof by the
Board (or a committee thereof), which pro rata portion shall be (i) equal to a
fraction, the numerator of which is the number of days during the applicable
performance period immediately prior to the Termination Date and the denominator
of which is the total number of days during such performance period and (ii)
vested and paid no later than the 15th day of the third calendar month following
the last day of the applicable performance period, and (C) Executive will be
entitled to receive a pro rata portion of the Annual Incentive Award for the
Bonus Year in which the Termination Date occurs, which shall be paid upon
satisfaction of the Company performance goals (other than continued service by
Executive) for the applicable Bonus Year and certification thereof by the Board
(or a committee thereof), which pro rata portion shall be (i) equal to a
fraction, the numerator of which is the number of days during the applicable
Bonus Year immediately prior to the Termination Date and the denominator of
which is the total number of days during such performance period and (ii) paid
no later than the 15th day of the third calendar month following the last day of
the applicable Bonus Year;
(iv)    For the avoidance of doubt, the termination of Executive’s employment
upon the expiration of the then-existing Initial Term or Renewal Term, as
applicable, as a result of a non-renewal of this Agreement by the Company
pursuant to Section 6(a)(iii) shall not give rise to a right to the Severance
Payment.
(v)    Executive acknowledges Executive’s understanding that if the Release is
not timely executed, and the required revocation period has not fully expired
during the allowed time period, Executive shall not be entitled to any portion
of the Severance Payment. As used herein, the “Release Expiration Date” is that
date that is 21 days following the date upon which the Company delivers the
Release to Executive (which shall occur no later than seven days after the
Termination Date) or, in the event that such termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967, as
amended), the date that is 45 days following such delivery date.
(e)    Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in section
280G(c) of the Internal Revenue Code of 1986, as amended (the “Code”)), and the
payments and benefits provided for in this Agreement, together with any other
payments and benefits which Executive has the right to receive from the Company
or any of its Affiliates, would constitute a “parachute payment” (as defined in
section 280G(b)(2) of the Code), then the payments and benefits provided for in
this Agreement

6



--------------------------------------------------------------------------------




shall be either (i) reduced (but not below zero) so that the present value of
such total amounts and benefits received by Executive from the Company and its
Affiliates will be one dollar ($1.00) less than three times Executive’s “base
amount” (as defined in section 280G(b)(3) of the Code) and so that no portion of
such amounts and benefits received by Executive shall be subject to the excise
tax imposed by section 4999 of the Code or (ii) paid in full, whichever produces
the better net after-tax position to Executive (taking into account any
applicable excise tax under section 4999 of the Code and any other applicable
taxes). The reduction of payments and benefits hereunder, if applicable, shall
be made by reducing, first, payments or benefits to be paid in cash hereunder in
the order in which such payment or benefit would be paid or provided (beginning
with such payment or benefit that would be made last in time and continuing, to
the extent necessary, through to such payment or benefit that would be made
first in time) and, then, reducing any benefit to be provided in-kind hereunder
in a similar order. The determination as to whether any such reduction in the
amount of the payments and benefits provided hereunder is necessary shall be
made by the Company in good faith. If a reduced payment or benefit is made or
provided and through error or otherwise that payment or benefit, when aggregated
with other payments and benefits from the Company (or its Affiliates) used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Executive’s base amount, then Executive shall immediately repay
such excess to the Company upon notification that an overpayment has been made.
Nothing in this Section 6(e) shall require the Company to be responsible for, or
have any liability or obligation with respect to, Executive’s excise tax
liabilities under section 4999 of the Code.
(f)    Violation of Continuing Obligations. Notwithstanding any provision of
this Agreement to the contrary, in the event that the Company determines that
Executive is eligible to receive the Severance Payment pursuant to
Section 6(d)(ii)(A) but, after such determination, the Company subsequently
acquires evidence or determines that: Executive has failed to abide by
Executive’s continuing obligations under Sections 8, 9 or 10, then (i) if the
Severance Payment has not been paid as of the date that the Company determines
that the conditions of this Section 6(f) have been satisfied, the Company shall
not be required to pay the Severance Payment and (ii) if the Severance Payment
has been paid as of the date that the Company determines that the conditions of
this Section 6(f) have been satisfied, Executive shall be obliged to immediately
return the Severance Payment (less all taxes withheld with respect thereto) to
the Company.
7.    Conflicts of Interest. Executive agrees that Executive shall promptly
disclose to the Board any actual or potential conflict of interest involving
Executive upon Executive becoming aware of such conflict or potential conflict.
For purposes of this requirement, a conflict of interest shall exist when
Executive engages in, or plans to engage in, any activities, associations, or
interests that conflict with, or create an appearance of a conflict with,
Executive’s duties, responsibilities, authorities, or obligations for and to the
Company Group.
8.    Confidentiality. Executive acknowledges and agrees that, in the course of
Executive’s employment with the Company and the performance of Executive’s
duties on behalf of the Company Group hereunder, Executive will be provided
with, and have access to, Confidential Information (as defined below) of the
Company Group. In consideration of Executive’s receipt and access to such
Confidential Information and in exchange for other valuable consideration
provided hereunder, Executive agrees to comply with this Section 8.
(a)    Executive covenants and agrees, both during the Employment Period and
thereafter that, except as expressly permitted by this Agreement or by directive
of the Board, Executive shall not disclose any Confidential Information to any
person or entity and shall not use any Confidential Information except for the
benefit of the Company Group. Executive acknowledges and agrees that Executive
would inevitably use and disclose Confidential Information in violation of this
Section 8 if Executive were to violate any of the covenants set forth in Section
9 below. Executive shall follow all Company policies and protocols regarding the
physical security of all documents and other material containing Confidential
Information (regardless of the medium on which the Confidential Information is
stored). This covenant shall apply to all Confidential Information, whether now
known or later to become known to Executive during the Employment Period.
(b)    Notwithstanding Section 8(a), Executive may make the following
disclosures and uses of Confidential Information:

7



--------------------------------------------------------------------------------




(vi)    disclosures to other employees of the Company Group who have a need to
know the information in connection with the business of the Company Group;
(vii)    disclosures to customers and suppliers when, in the reasonable and good
faith belief of Executive, such disclosure is in connection with Executive’s
performance of Executive’s duties under this Agreement and is in the best
interests of the Company Group;
(viii)    disclosures and uses that are approved by the Board;
(ix)    disclosures to a person or entity that has (A) been retained by the
Company Group to provide services to the Company Group and (B) to the extent
determined by Executive in his good faith judgment to be appropriate and
necessary, agreed in writing to abide by the terms of a confidentiality
agreement; or
(x)    disclosures for the purpose of complying with any applicable laws or
regulatory requirements or that Executive is legally compelled to make by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand, order of a court of competent jurisdiction, or similar process, or
otherwise by law; provided, however, that, prior to any such disclosure,
Executive shall, to the extent legally permissible and practicable:
(A)    provide the Board with prompt notice of such requirements so that the
Board may, at its expense, seek a protective order or other appropriate remedy
or waive compliance with the terms of this Section 8;
(B)    consult with the Board on the advisability of taking steps to resist or
narrow such disclosure; and
(C)    cooperate with the Board (at the Company’s reasonable cost and expense)
in any attempt it may make to obtain a protective order or other appropriate
remedy or assurance that confidential treatment will be afforded the
Confidential Information; and in the event such protective order or other remedy
is not obtained, Executive agrees (1) to furnish only that portion of the
Confidential Information that is required to be furnished, as advised by written
opinion of counsel to Executive, if any, and (2) to exercise (at the Company’s
reasonable cost and expense) all reasonable efforts to obtain assurance that
confidential treatment will be accorded such Confidential Information.
(c)    Upon the expiration of the Employment Period and at any other time upon
request of the Company, Executive shall surrender and deliver to the Company all
documents (including electronically stored information) and all copies thereof
and all other materials of any nature containing or pertaining to all
Confidential Information in Executive’s possession, custody and control and
shall not retain any such document or other materials. Within 10 days of any
such request, Executive shall certify to the Company in writing that all such
documents and materials have been returned to the Company.
(d)    All non-public information, designs, ideas, concepts, improvements,
product developments, discoveries and inventions, whether patentable or not,
that are conceived, made, developed or acquired by or disclosed to Executive,
individually or in conjunction with others, during the Employment Period
(whether during business hours or otherwise and whether on the Company’s
premises or otherwise) that relate to any member of the Company Group’s
businesses or properties, products or services (including all such information
relating to corporate opportunities, operations, future plans, methods of doing
business, business plans, strategies for developing business and market share,
research, financial and sales data, pricing terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or their
requirements, the identity of key contacts within customers’ organizations or
within the organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks) is defined as “Confidential
Information.” Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, e-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, models and all other
writings or materials of any type including or embodying any of such
information, ideas, concepts, improvements, discoveries,

8



--------------------------------------------------------------------------------




inventions and other similar forms of expression are and shall be the sole and
exclusive property of the Company Group and be subject to the same restrictions
on disclosure applicable to all Confidential Information pursuant to this
Agreement. For purposes of this Agreement, Confidential Information shall not
include any information that (i) is or becomes generally available to the public
other than as a result of a disclosure or wrongful act of Executive or any of
Executive’s agents; (ii) was available to Executive on a non-confidential basis
before its disclosure by a member of the Company Group; or (iii) becomes
available to Executive on a non-confidential basis from a source other than a
member of the Company Group, provided, however, that such source is not bound by
a confidentiality agreement with a member of the Company Group.
9.    Non-Competition; Non-Solicitation.
(a)    The Company shall provide Executive access to the Confidential
Information for use only during the Employment Period, and Executive
acknowledges and agrees that the Company Group will be entrusting Executive, in
Executive’s unique and special capacity, with developing the goodwill of the
Company Group, and in consideration thereof and in consideration of the Company
providing Executive with access to Confidential Information and as an express
incentive for the Company to enter into this Agreement, Executive has
voluntarily agreed to the covenants set forth in this Section 9. Executive
further agrees and acknowledges that the limitations and restrictions set forth
herein, including geographical and temporal restrictions on certain competitive
activities, are reasonable in all respects and not oppressive, will not cause
Executive undue hardship, and are material and substantial parts of this
Agreement intended and necessary to prevent unfair competition and to protect
the Company Group’s Confidential Information, goodwill and substantial and
legitimate business interests.
(b)    Executive agrees that, during the Prohibited Period (as defined below),
Executive shall not, without the prior written approval of the Company, directly
or indirectly, for Executive or on behalf of or in conjunction with any other
person or entity of whatever nature:
(i)    engage in or participate within the Market Area (as defined below) in
competition with any member of the Company Group in any aspect of the Business
(as defined below), which such prohibition shall prevent Executive from directly
or indirectly owning, managing, operating, joining, becoming an officer,
director, employee or consultant of, or loaning money to or selling or leasing
equipment or real estate to or otherwise being affiliated with any person or
entity engaged in, or planning to engage in, the Business in competition, or
anticipated competition, in the Market Area, with any member of the Company
Group;
(ii)    appropriate any Business Opportunity (as defined below) of, or relating
to, the Company Group located in the Market Area;
(iii)    solicit, canvass, approach, entice or induce any customer or supplier
of any member of the Company Group to cease or lessen such customer’s or
supplier’s business with the Company Group; or
(iv)    solicit, canvass, approach, entice or induce any employee or contractor
of the Company Group to terminate his, her or its employment or engagement
therewith.
(c)    Executive agrees that the covenants of Section 9(b) shall be enforceable
during the Employment Period and for a period of 12 months following the
termination of the Employment Period (the “Prohibited Period”), regardless of
the reason for such termination. The Prohibited Period shall be extended by any
period of time during which Executive is in breach of any of the covenants of
Section 9(b). Notwithstanding any provision to the contrary, it will not be a
violation of this Section 9 for Executive to acquire and own an equity interest
representing less than 5% of the total voting power of all classes of equity
interests in a publicly traded entity.
(d)    Because of the difficulty of measuring economic losses to the Company
Group as a result of a breach of the foregoing covenants, and because of the
immediate and irreparable damage that would be caused to the Company Group for
which it would have no other adequate remedy, Executive agrees that the Company
shall be entitled to enforce the foregoing covenants, in the event of a breach,
by injunctions and restraining orders and that such

9



--------------------------------------------------------------------------------




enforcement shall not be the Company’s exclusive remedy for a breach but instead
shall be in addition to all other rights and remedies available to the Company
at law and equity.
(e)    The covenants in this Section 9 are severable and separate, and the
unenforceability of any specific covenant (or portion thereof) shall not affect
the provisions of any other covenant (or portion thereof). Moreover, in the
event any arbitrator or court of competent jurisdiction shall determine that the
scope, time or territorial restrictions set forth are unreasonable, then it is
the intention of the parties that such restrictions be enforced to the fullest
extent which the arbitrator or court deems reasonable, and this Agreement shall
thereby be reformed.
(f)    For purposes of this Section 9, the following terms shall have the
following meanings:
(i)    “Business” shall mean the business and operations that are the same or
similar to those performed by the Company and any other member of the Company
Group for which Executive provides a material amount of services during the
Employment Period, which such business and operations specifically include the
business of refining or marketing of specialty lubricating oils, solvents, wax
products, gasoline, diesel or jet fuel products.
(ii)    “Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business.
(iii)    “Market Area” shall mean the geographic areas set forth on Exhibit B,
and any other geographic area or market: (A) where or with respect to which
Executive provides services on behalf of the Company during Executive’s
employment hereunder; or (B) where or with respect to which the Company has
specific plans to conduct any business; provided that Executive provides
material services or has material responsibilities with respect to, or has
Confidential Information about, such plans.
10.    Ownership of Intellectual Property. Executive agrees that the Company
shall own, and Executive agrees to assign and does hereby assign, all right,
title and interest (including patent rights, copyrights, trade secret rights,
mask work rights, trademark rights, and all other intellectual and industrial
property rights of any sort throughout the world) relating to any and all
inventions (whether or not patentable), works of authorship, mask works,
designs, know-how, ideas and information authored, created, contributed to, made
or conceived or reduced to practice, in whole or in part, by Executive during
the Employment Period which either (a) relate, at the time of conception,
reduction to practice, creation, derivation or development, to the Company
Group’s businesses or actual or anticipated research or development, or (b) were
developed on any amount of the Company’s time or with the use of any of the
Company Group’s equipment, supplies, facilities or trade secret information (all
of the foregoing collectively referred to herein as “Company Intellectual
Property”), and Executive will promptly disclose all Company Intellectual
Property to the Company. All of Executive’s works of authorship and associated
copyrights created during the Employment Period and in the scope of Executive’s
employment shall be deemed to be “works made for hire” within the meaning of the
Copyright Act. Executive agrees to perform, during and after the Employment
Period, all reasonable acts deemed necessary by the Company Group to assist the
Company, at the Company’s expense, in obtaining and enforcing its rights
throughout the world in the Company Intellectual Property. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation (i) in the filing, prosecution, registration, and memorialization of
assignment of any applicable patents, copyrights, mask work, or other
applications, (ii) in the enforcement of any applicable patents, copyrights,
mask work, moral rights, trade secrets, or other proprietary rights, and
(iii) in other legal proceedings related to the Company Intellectual Property.
11.    Arbitration.
(a)    Subject to Section 11(b), any dispute, controversy or claim between
Executive and the Company arising out of or relating to this Agreement or
Executive’s employment with the Company will be finally settled by arbitration
in Indianapolis, Indiana before, and in accordance with the then-existing
American Arbitration Association (“AAA”) Employment Arbitration Rules. The
arbitration award shall be final and binding on both parties. Any arbitration
conducted under this Section 11 shall be heard by a single arbitrator
(the “Arbitrator”) selected in accordance with the then-applicable rules of the
AAA. The Arbitrator shall expeditiously hear and decide all matters concerning
the dispute. Except as expressly provided to the contrary in this Agreement, the
Arbitrator shall have the

10



--------------------------------------------------------------------------------




power to (i) gather such materials, information, testimony and evidence as the
Arbitrator deems relevant to the dispute before him or her (and each party will
provide such materials, information, testimony and evidence requested by the
Arbitrator), and (ii) grant injunctive relief and enforce specific performance.
The decision of the Arbitrator shall be reasoned, rendered in writing, be final,
non-appealable and binding upon the disputing parties and the parties agree that
judgment upon the award may be entered by any court of competent jurisdiction;
provided, however, that the parties agree that the Arbitrator and any court
enforcing the award of the Arbitrator shall not have the right or authority to
award punitive or exemplary damages to any disputing party. The party whom the
Arbitrator determines is the prevailing party in such arbitration shall receive,
in addition to any other award pursuant to such arbitration or associated
judgment, reimbursement from the other party of all reasonable legal fees and
costs.
(b)    Notwithstanding Section 11(a), either party may make a timely application
for, and obtain, judicial emergency or temporary injunctive relief; provided,
however, that the remainder of any such dispute (beyond the application for
emergency or temporary injunctive relief) shall be subject to arbitration under
this Section 11.
(c)    By entering into this Agreement and entering into the arbitration
provisions of this Section 11, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY
TRIAL.
(d)    Nothing in this Section 11 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining
another party to this Agreement in a litigation initiated by a person or entity
which is not a party to this Agreement.
12.    Defense of Claims. Executive agrees that, during the Employment Period
and thereafter, upon request from the Company, Executive shall cooperate with
the Company Group in the defense of any claims or actions that may be made by or
against any member of the Company Group that relate to Executive’s actual or
prior areas of responsibility. The Company agrees to reasonably cooperate with
and accommodate Executive’s other obligations, including any subsequent
employment or other business activities not in violation of this Agreement, and
to pay or reimburse Executive for all of Executive’s reasonable travel and other
direct expenses incurred, or reasonably incurred, to comply with Executive’s
obligations under this Section 12; provided that Executive provides reasonable
documentation of same and obtains the Company’s prior approval for incurring
such expenses.
13.    Indemnification. In the event that Executive is made a party or
threatened to be made a party to any action, suit, or proceeding (a
“Proceeding”), other than any Proceeding initiated by Executive or the Company,
the MLP or any of their respective Affiliates related to any contest or dispute
between Executive and the Company, the MLP or any of their respective
Affiliates, by reason of the fact that Executive is or was a director or officer
of, or was otherwise acting on behalf of, the Company, the MLP, any Affiliate of
the Company or the MLP, or any other entity at the request of the Company,
Executive shall be indemnified and held harmless by the Company, to the maximum
extent permitted under applicable law, from and against any and all liabilities,
costs, claims and expenses, including any and all costs and expenses incurred in
defense of any Proceeding, and all amounts paid in settlement thereof after
consultation with, and receipt of approval from, the Company, which approval
shall not be unreasonably withheld, conditioned or delayed. Costs and expenses
incurred by Executive in defense of any such Proceeding shall be paid by the
Company in advance of the final disposition of such litigation upon receipt by
the Company of: (i) a written request for payment; (ii) appropriate
documentation evidencing the incurrence, amount and nature of the costs and
expenses for which payment is being sought; and (iii) an undertaking adequate
under applicable law made by or on behalf of Executive to repay the amounts so
paid if it shall ultimately be determined that Executive is not entitled to be
indemnified by the Company under this Agreement. Notwithstanding anything in
this Agreement to the contrary, the Company shall not be obligated to (A)
indemnify or advance funds to Executive for expenses or losses with respect to a
Proceeding if (x) such indemnification or advancement is prohibited by
applicable law or (y) a court of competent jurisdiction or arbitrator determines
that any material assertion made by Executive in such Proceeding was not made in
good faith or was frivolous; (B) indemnify Executive for the disgorgement of
profits arising from the purchase or sale by Executive of securities of the MLP
(or, if applicable, the Company or any Affiliate of the Company or the MLP) in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or any similar statute; or (C) indemnify or advance funds
to Executive for Executive’s reimbursement to the Company of any bonus or other
incentive-based or equity-based compensation previously received by Executive or
payment of any profits realized by Executive

11



--------------------------------------------------------------------------------




from the sale of securities of the MLP (or, if applicable, the Company or any
Affiliate of the Company or the MLP), in each case, as required under the
Exchange Act (including any such reimbursements under Section 304 of the
Sarbanes-Oxley Act of 2002 (“SOX”) in connection with an accounting restatement
of the MLP (or, if applicable, the Company or any Affiliate of the Company or
the MLP) or the payment to the MLP (or, if applicable, the Company or any
Affiliate of the Company or the MLP) of profits arising from the purchase or
sale by Executive of securities in violation of Section 306 of SOX). The rights
to indemnification and advancement of costs and expenses provided in this
Section 13 are not and will not be deemed exclusive of any other rights or
remedies to which Executive may at any time be entitled under applicable law,
the organizational documents of the Company or any of its subsidiaries, any
agreement or otherwise, and each such right under this Section 13 will be
cumulative with all such other rights, if any.
14.    Withholdings; Deductions. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Executive.
15.    Title and Headings; Construction. Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof. Any and all Exhibits or Attachments
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes. Unless the context requires otherwise, all
references herein to an agreement, instrument or other document shall be deemed
to refer to such agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof. The word “or” as used herein is not exclusive and is
deemed to have the meaning “and/or.” The words “herein”, “hereof”, “hereunder”
and other compounds of the word “here” shall refer to the entire Agreement,
including all Exhibits attached hereto, and not to any particular provision
hereof. Wherever the context so requires, the masculine gender includes the
feminine or neuter, and the singular number includes the plural and conversely.
The use herein of the word “including” following any general statement, term or
matter shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation”, “but not limited to”, or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term or matter. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each of the parties hereto and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of the parties hereto.
16.    Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed according to the laws of the State of Indiana without
regard to its conflict of laws principles that would result in the application
of the laws of another jurisdiction. With respect to any claim or dispute
related to or arising under this Agreement, the parties hereby consent to the
arbitration provisions of Section 11 and recognize and agree that should any
resort to a court be necessary and permitted under this Agreement, then they
consent to the exclusive jurisdiction, forum and venue of the state and federal
courts located in Marion County, Indiana.
17.    Entire Agreement and Amendment. This Agreement, contains the entire
agreement of the parties with respect to the matters covered herein and
supersedes all prior and contemporaneous agreements and understandings, oral or
written, between the parties hereto concerning the subject matter hereof. This
Agreement may be amended only by a written instrument executed by both parties
hereto.
18.    Waiver of Breach. Any waiver of this Agreement must be executed by the
party to be bound by such waiver. No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time while such breach continues.
19.    Assignment. This Agreement is personal to Executive, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Executive. The Company may assign this

12



--------------------------------------------------------------------------------




Agreement without Executive’s consent, including to any member of the Company
Group and to any successor (whether by merger, purchase or otherwise) to all or
substantially all of the equity, assets or businesses of the Company; provided
that (a) such Affiliate or successor has the financial wherewithal to perform
all obligations of the Company hereunder and (b) such assignment does not,
without Executive’s prior written consent, result in “Good Reason” within the
meaning of Section 6(b)(i)(C) with respect to (x) the Company and its Affiliates
or (y) all or substantially all of the assets of the Company and its Affiliates.
The Company will require any successor permitted under this Section 19,
including any acquirer of substantially all of its assets, to assume its
obligations under this Agreement. Subject to the foregoing, this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
20.    Affiliates. For purposes of this Agreement, the term “Affiliates” means
any person or entity Controlling, Controlled by, or Under Common Control with
the Company. The term “Control,” including the correlative terms “Controlling,”
“Controlled By,” and “Under Common Control with” means possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any Company or other
ownership interest, by contract or otherwise) of a person or entity. For the
purposes of the preceding sentence, Control shall be deemed to exist when a
person or entity possesses, directly or indirectly, through one or more
intermediaries (a) in the case of a corporation more than 50% of the outstanding
voting securities thereof; (b) in the case of a limited liability company,
partnership or joint venture, the right to more than 50% of the distributions
therefrom (including liquidating distributions); or (c) in the case of any other
person or entity, more than 50% of the economic or beneficial interest therein.
21.    Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person or sent
by facsimile transmission the number, if applicable, set forth below, (b) on the
first business day after such notice is sent by air express overnight courier
service, or (c) on the third business day following deposit in the United States
mail, registered or certified mail, return receipt requested, postage prepaid
and addressed, to the following address, as applicable:
If to the Company, addressed to:


Calumet GP, LLC
2780 Waterfront Pkwy E. Drive, Suite 200
Indianapolis, Indiana 46214
Attention: Chief Executive Officer


If to Executive, addressed to:


Timothy R. Barnhart
### ######## ###
##### ####, ############ #####


22.    Counterparts. This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a copy hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.
23.    Deemed Resignations. Unless otherwise agreed to in writing by the Company
and Executive prior to the termination of Executive’s employment, any
termination of Executive’s employment shall constitute: (a) an automatic
resignation of Executive as an officer of the Company and each member of the
Company Group, as applicable, (b) an automatic resignation of Executive from the
Board, as applicable; (c) if applicable, an automatic resignation of Executive
from the board of directors (or similar governing body) of any member of the
Company Group and from the board of directors (or similar governing body) of any
corporation, limited liability entity or other entity in which the Company or
any Affiliate holds an equity interest and with respect to which board (or
similar governing body) Executive serves as the Company’s or such Affiliate’s
designee or other representative.

13



--------------------------------------------------------------------------------




24.    Section 409A. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury regulations and
other interpretive guidance issued thereunder (collectively, “Section 409A”) or
an exemption therefrom and shall be construed and administered in accordance
with such intent. Any payments under this Agreement that may be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of Executive’s
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A. To the extent required by Section
409A, each reimbursement or in-kind benefit provided under this Agreement shall
be provided in accordance with the following: (a) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during each calendar
year cannot affect the expenses eligible for reimbursement, or in-kind benefits
to be provided, in any other calendar year; (b) any reimbursement of an eligible
expense shall be paid to Executive on or before the last day of the calendar
year following the calendar year in which the expense was incurred; and (c) any
right to reimbursements or in-kind benefits under this Agreement shall not be
subject to liquidation or exchange for another benefit. Notwithstanding any
provision in this Agreement to the contrary, if any payment or benefit provided
for herein would be subject to additional taxes and interest under Section 409A
if Executive’s receipt of such payment or benefit is not delayed until the
earlier of (i) the date of Executive’s death or (ii) the date that is six months
after the date of the termination of Executive’s employment with Company (such
date, the “Section 409A Payment Date”), then such payment or benefit shall not
be provided to Executive (or Executive’s estate, if applicable) until the
Section 409A Payment Date. Notwithstanding the foregoing, Company makes no
representations that the payments and benefits provided under this Agreement are
exempt from, or compliant with, Section 409A and in no event shall Company be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by Executive on account of non-compliance with
Section 409A.
25.    Effect of Termination. The provisions of Sections 6, 8-13 and 23 and
those provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Executive and the Company.    
26.    Third-Party Beneficiaries. Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Executive’s
obligations under Sections 7, 8, 9 and 10 and shall be entitled to enforce such
obligations as if a party hereto.
27.    Severability. If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of that provision shall not affect the
validity or enforceability of any other provision of this Agreement, and all
other provisions shall remain in full force and effect.
[Remainder of Page Intentionally Blank;
Signature Page Follows]

14



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Executive and the Company each have caused this Agreement to
be executed in its name and on its behalf, to be effective as of the Effective
Date.


 
EXECUTIVE
 
 
 
 
 
 
 
 
/s/ Timothy R. Barnhart
 
 
Timothy R. Barnhart
 
 
 
 
 
 
 
 
 
 
 
 
CALUMET GP, LLC
 
 
 
 
 
 
 
 
By:
/s/ Fred M. Fehsenfeld, Jr.
 
 
 
Fred M. Fehsenfeld, Jr.
 
 
 
Chairman of the Board of Directors and
 
 
 
 Authorized Person
 







    









SIGNATURE PAGE TO
EMPLOYMENT AGREEMENT
(TIMOTHY R. BARNHART)



--------------------------------------------------------------------------------




EXHIBIT A
FORM OF RELEASE AGREEMENT


This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of May
7, 2014, by and among Timothy R. Barnhart (“Executive”) and Calumet GP, LLC (the
“Company”). Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Employment Agreement.
1.    For good and valuable consideration, including the Company’s provision of
certain severance payments to Executive in accordance with Section 6(d) of the
Employment Agreement, Executive hereby releases, discharges and forever acquits
each member of the Company Group and their respective Affiliates (each as
defined in the Employment Agreement) and subsidiaries and the past, present and
future stockholders, officers, members, partners, directors, managers,
employees, agents, attorneys, heirs, representatives, successors and assigns of
the foregoing, in their personal and representative capacities, as well as all
employee benefit plans maintained by any member of the Company Group or any of
their respective Affiliates and all fiduciaries and administrators of any such
plans, in their personal and representative capacities (collectively, the
“Company Parties”), from liability for, and hereby waives, any and all claims,
damages, or causes of action of any kind related to Executive’s employment with
any Company Party, the termination of such employment, and any other acts or
omissions related to any matter occurring on or prior to the date of this
Agreement including, without limitation, (i) any alleged violation through the
date of this Agreement of:  (A) the Age Discrimination in Employment Act of
1967, as amended (including as amended by the Older Workers Benefit Protection
Act); (B) Title VII of the Civil Rights Act of 1964, as amended; (C) the Civil
Rights Act of 1991; (D) Sections 1981 through 1988 of Title 42 of the United
States Code, as amended; (E) the Employee Retirement Income Security Act of
1974, as amended (“ERISA”); (F) the Immigration Reform Control Act, as amended;
(G) the Americans with Disabilities Act of 1990, as amended; (H) the National
Labor Relations Act, as amended; (I) the Occupational Safety and Health Act, as
amended; (J) the Family and Medical Leave Act of 1993; (K) any federal, state or
local anti-discrimination or anti-retaliation law; (L) any federal, state or
local wage and hour law; (M) any other local, state or federal law, regulation
or ordinance; and (N) any public policy, contract, tort, or common law claim;
(ii) any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in, or with respect to, a Released Claim; (iii) any and all rights,
benefits or claims Executive may have under any employment contract, incentive
compensation plan or equity-based compensation plan with any Company Party or to
any ownership interest in any Company Party except as expressly provided in the
Employment Agreement or previously vested rights under equity compensation plans
and arrangements and (iv) any claim for compensation or benefits of any kind not
expressly set forth in Section 6(d) of the Employment Agreement (collectively,
the “Released Claims”).  In no event shall the Released Claims include (a) any
claim which arises after the date Executive executes this Agreement, (b) any
claim to vested benefits under an employee benefit plan of any Company Party
that is subject to ERISA, (c) any claims for contractual severance payments
under Section 6(d) of the Employment Agreement, (d) any rights to
indemnification as a result of Executive’s position with any Company Party, or
(e) any rights as an owner of an interest in any Company Party. This Agreement
is not intended to indicate that any such claims exist or that, if they do
exist, they are meritorious.  Rather, Executive is simply agreeing that, in
exchange for the consideration recited in the first sentence of this paragraph,
any and all potential claims of this nature that Executive may have against the
Company Parties, regardless of whether they actually exist, are expressly
settled, compromised and waived.  By signing this Agreement, Executive is bound
by it. Anyone who succeeds to Executive’s rights and responsibilities, such as
heirs or the executor of Executive’s estate, is also bound by this Agreement. 
This release also applies to any claims brought by any person or agency or class
action under which Executive may have a right or benefit. Further,
notwithstanding the release of liability contained herein, nothing in this
Agreement prevents Executive from filing any non-legally waivable claim
(including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (“EEOC”) or comparable state or local agency
or participating in any investigation or proceeding conducted by the EEOC or
comparable state or local agency; provided, however, that Executive understands
and agrees that Executive is waiving any and all rights to recover any monetary
or personal relief or recovery as a result of such EEOC or comparable state or
local agency proceeding or subsequent legal actions.  THIS RELEASE INCLUDES
MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE)
OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

EXHIBIT A-1





--------------------------------------------------------------------------------




2.    Executive agrees not to bring or join any lawsuit against any of the
Company Parties in any court relating to any of the Released Claims.  Executive
represents and warrants that Executive has not filed any claims, complaints,
charges or lawsuits against any of the Company Parties with any governmental
agency or with any state or federal court or arbitrator for, or with respect to,
a matter, claim, or incident that occurred or arose out of one or more
occurrences that took place on or prior to the date hereof. Executive further
represents and warrants that he has made no assignment, sale, delivery, transfer
or conveyance of any rights Executive has asserted or may have against any of
the Company Parties to any person or entity, in each case, with respect to any
Released Claims.
3.    By executing and delivering this Agreement, Executive expressly
acknowledges that:
(a)    Executive has carefully read this Agreement;
(b)    Executive has had at least [21] [45] days to consider this Agreement
before the execution and delivery hereof to the Company [Add if 45-day period
applies: , and Executive acknowledges that attached to this Agreement are (i) a
list of the positions and ages of those employees selected for termination (or
participation in the exit incentive or other employment termination program);
(ii) a list of the ages of those employees not selected for termination (or
participation in such program); and (iii) information about the unit affected by
the employment termination program of which Executive’s termination was a part,
including any eligibility factors for such program and any time limits
applicable to such program];
(c)    Executive has been and hereby is advised in writing to discuss this
Agreement with an attorney of Executive’s choice and Executive has had adequate
opportunity to do so prior to executing this Agreement;
(d)    Executive fully understands the final and binding effect of this
Agreement; the only promises made to Executive to sign this Agreement are those
stated in the Employment Agreement and herein; and Executive is signing this
Agreement knowingly, voluntarily and of Executive’s own free will, and Executive
understands and agrees to each of the terms of this Agreement; and
(e)    With the exception of any sums that Executive may be owed pursuant to
Section 6(d) of the Employment Agreement, Executive has been paid all wages and
other compensation to which Executive is entitled under the Employment Agreement
and received all leaves (paid and unpaid) to which Executive was entitled during
the Employment Period (as defined in the Employment Agreement).
Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven-day period beginning on the date Executive delivers this Agreement to
the Board of Directors of the Company (such seven-day period being referred to
herein as the “Release Revocation Period”). To be effective, such revocation
must be in writing signed by Executive and must be received by the Board of
Directors of the Company before 11:59 p.m., Eastern time, on the last day of the
Release Revocation Period.  If an effective revocation is delivered in the
foregoing manner and timeframe, this Agreement shall be of no force or effect
and shall be null and void ab initio.  No consideration shall be paid if this
Agreement is revoked by Executive in the foregoing manner.
Executed on this ___________ day of _____________, ___________.
 


 
 
 
 
 
 
Timothy R. Barnhart
 
 
 
 
 
 






EXHIBIT A-2



--------------------------------------------------------------------------------




EXHIBIT B


MARKET AREA




1.
The following states within the United States of America: Alabama, Arizona,
Arkansas, California, Colorado, Connecticut, Florida, Georgia, Idaho, Illinois,
Iowa, Kansas, Kentucky, Massachusetts, Michigan, Minnesota, Mississippi,
Missouri, Montana, Nebraska, Nevada, New Jersey, New Mexico, New York, North
Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, South Carolina,
South Dakota, Tennessee, Texas, Utah, Virginia, Washington and Wisconsin.



2.
Marion County, Indiana.



3.
The following parishes within the state of Louisiana: Caddo, Bossier and
Webster.



4.
The following Canadian provinces: Alberta, Ontario and Saskatchewan.






EXHIBIT B-1